Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment will not be entered, as it requires further search and consideration, and since new claims are added. 
Applicant’s arguments which remain pertinent to the previously considered claim set have been considered, but they are not found persuasive.
	Applicant argues that none of the monomers listed on pages 6 through 10 of Sugano are Bisphenol A, which is consistent with an alleged teaching away. Applicant points to the examples of Sugano, and argues that the copolymers are superior to Bisphenol A polycarbonate. These arguments are not found persuasive as they do not consider the teachings of Sugano as a whole, and furthermore, they ignore Sugano’s teaching of Bisphenol A polycarbonate having excellent optical properties and mechanical strength, and that Bisphenol A is well-known in the art. The Examiner had considered the listed compounds in pages 6 through 10 of Sugano, in addition to the examples of Sugano. The Examiner does not ignore these particular facts. However, the express teaching of Sugano to include Bisphenol A polycarbonate, with the express motivation of providing excellent properties and mechanical strength, cannot be ignored.
Applicant argues that in only one place does Sugano appear to permit use of Bisphenol A, and that such would be in a protective layer. The Examiner disagrees with Applicant’s characterization, as any layer of the laminate of Sugano would have appreciated excellent optical properties and strength, and therefore would have been a candidate for incorporation of Bisphenol A. Applicant further appears to construe Sugano as limiting, arguing that “in only one place does Sugano appear to permit use of 
Applicant argues that the Bisphenol A polycarbonate would have actually been expected to give inferior mechanical and optical properties. This argument is not found persuasive, as Applicant has not provided evidence that this is the case, and furthermore, Sugano expressly states that Bisphenol A polycarbonate has improved properties such as mechanical strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783